Citation Nr: 1400387	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left remote pubic fracture with residual pain.

2.  Entitlement to an earlier effective date than March 10, 2010, for the grant of service connection for left remote pubic fracture with residual pain.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel








INTRODUCTION

The Veteran served on initial active duty for training from May 1989 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for left remote pubic fracture with residual pain with an evaluation of 10 percent disabling effective from the date of service connection on March 10, 2010.

The Board notes that in addition to a paper claims file there is an electronic "Virtual VA" file that was also reviewed in order to ensure thorough analysis of the evidence of record.

The issue of entitlement to an initial disability rating in excess of 10 percent for left remote pubic fracture with residual pain is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  The Veteran's original claim, informal, for entitlement to service connection for pelvic fracture was received by VA on March 10, 2010, more than one year following separation from active duty for training.

2.  Prior to March 10, 2010, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for pelvic fracture.






CONCLUSION OF LAW

The criteria for an effective date earlier than March 10, 2010, for service connection for left remote pubic fracture with residual pain have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542   (2002); VAOPGCPREC 5-2004 (June 23, 2004).  However, the Board notes that in an April 2010 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.



Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.400 (2013).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b) (2) (i).  Active military, naval, and air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2013).  In this case, the Veteran is disabled as a result of an injury incurred  during her initial period of active duty for training 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155  provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b) (3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

Analysis

The Veteran has asserted that she should be awarded entitlement to service connection for left remote pubic fracture with residual pain from the date of the injury in 1989.

In this case, the Veteran did not file an informal request to open a claim for entitlement to service connection for left remote pubic fracture with residual pain until March 10, 2010.  The Board has thoroughly reviewed the evidence of record prior to March 10, 2010, to see if the RO received from the Veteran a claim, an informal claim, or expressed a written intent to file the claim for service connection for left remote pubic fracture with residual pain and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2013). 

The Board notes that while service treatment records reflects a left pubic stress fracture in June 1989, the mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of treatment for a left remote pubic fracture with residual pain, prior to March 10, 2010, cannot be interpreted as informal claim for service connection.

In this case, there is no document that can be construed as a petition to open a claim for service connection for left remote pubic fracture with residual pain filed prior to March 10, 2010.  The record clearly shows that the Veteran filed a claim for a left remote pubic fracture with residual pain on that date, and there is no communication from the Veteran to VA prior to that date that can be construed as a pending claim for service connection.  As such, there is no legal basis for granting service connection for left remote pubic fracture with residual pain prior to this date.  Rather, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) (2) (i).

As the Board finds that the preponderance of the evidence is against the appellant's earlier effective date claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an earlier effective date than March 10, 2010, for the grant of service connection for left remote pubic fracture with residual pain, is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for left remote pubic fracture with residual pain is decided. 

At the outset, the Board observes that the Veteran underwent a VA radiologic consultation examination in October 2012 which, in pertinent part, included relevant findings as to the symptomatology of her service-connected left remote pubic fracture with residual pain.  This additional evidence was submitted without a waiver of initial consideration by the RO; it should now be considered on remand.

The Veteran's most recent VA examination to determine the degree of severity of her left remote pubic fracture with residual pain was performed in April 2010.  At that time she reported that she was able to stand 3 to 8 hours with only short rest periods.  In her formal appeal, VA Form 9, the Veteran stated that she had problems with standing for long periods of time.

In light of this evidence suggesting that the Veteran's disability may have increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of her left remote pubic fracture with residual pain.      

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for her service-connected left remote pubic fracture with residual pain.

2.  Then, arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected left remote pubic fracture with residual pain.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics and range of motion studies should be accomplished and all clinical findings should be reported in detail.  Ensure that the examiner provides all information required for rating purposes.

3.  Undertake any additional development that is deemed warranted and then readjudicate the issue on appeal in light of all pertinent evidence submitted since the statement of the case issued.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


